Citation Nr: 0636062	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  01-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a disability of the left arm 
and elbow.

2. Entitlement to service connection for sleep apnea.

3. Whether new and material evidence as been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Entitlement to an increased rating for a lumbosacral 
spine disability, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to May 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A September 2000 rating decision denied the veteran 
service connection for a sleep disorder and declined to 
reopen his prior application for service connection for a 
bilateral hearing loss.  A rating decision in July 2001 
denied the veteran an increased evaluation for his service-
connected low back disorder.  Lastly, a rating decision, 
dated in December 2001, denied the veteran entitlement to 
compensation under 38 U.S.C.A. § 1151 for left arm and elbow 
disability.

This case was previously before the Board and in October 
2003, it was remanded to the RO for further development.  As 
noted below, exclusive of the claim for benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151, further development is 
warranted

The issues of entitlement to service connection for sleep 
apnea, whether new and material evidence as been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and an increased rating for a lumbosacral spine 
disability, currently evaluated as 40 percent disabling, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.




FINDINGS OF FACT

1.  In October 2001, the RO received the veteran's claim for 
entitlement to disability benefits pursuant to 38 U.S.C.A. 
§ 1151.

2.  The competent and probative medical evidence of record 
fails to show that the veteran's left arm and elbow 
disability is due to VA treatment.


CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a disability of the left arm and elbow is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004; a rating 
decision in December 2001; and a statement of the case in 
August 2002.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also medical opinion in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

Factual Background and Analysis

In October 2001, the veteran filed a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for disability of 
the left arm and elbow.  The treatment at issue was furnished 
beginning on July 2, 2001, when the veteran presented to a VA 
outpatient clinic following a fall resulting in dislocation 
of his left elbow.  An x-ray revealed left elbow dislocation 
with type I coronoid fracture and small epicondyle fracture.  
There was no evidence of acute injury to the humerus.  The 
veteran was sedated and  the left elbow was reduced using 
longitudinal traction.  There was no subsequent change in his 
neurovascular examination and post-reduction x-rays showed 
concentric reduction.  Multiple small bone fragments remained 
in the soft tissues anterior to the distal humerus.  A 
plaster dressing was noted in place along the posterior 
aspect of the left arm.  On a follow-up x-ray on July 5, 
2001, it was again noted that multiple small fragments were 
present in the soft tissues anterior, medial, and lateral to 
the elbow.  The ulna was in near anatomic alignment with 
respect to the humerus and there was anatomic alignment of 
the radius with evidence of radial head dislocation 
consistent with ligamentous instability.

The veteran next presented to a VA clinic on August 16, 2001, 
and was noted to be six weeks status post left posterior 
elbow dislocation.  It was noted that he had been x-rayed on 
July 5th and had been scheduled for follow-up two weeks 
later.  His examiner noted that this was the veteran's first 
visit since July 5, 2001, and that radiographs at this time 
demonstrated that he had a 50 percent subluxation/dislocation 
of the left elbow posteriorly.  It was also noted that he was 
developing a significant amount of heterotopic calcification 
both posteriorly and anteriorly to the elbow joint.  
Recurrent fixed dislocation of the left elbow, six weeks from 
the primary injury was the diagnostic impression.  His 
examiner stated that the veteran would need attempted closed 
reduction under general anesthesia with likely open reduction 
and fixation with splinting to maintain his reduction.  The 
veteran was informed of the risks, benefits, and indications 
involved with this surgery and agreed to proceed.  

The veteran was hospitalized on September 5, 2001, with an 
admitting diagnosis of chronic left posterior elbow 
dislocation.  It was noted as medical history that nine weeks 
prior the veteran had a left posterior elbow dislocation that 
was subsequently reduced.  He was placed on indomethacin, and 
seen back in clinic several days later when he was found to 
have a stable and concentric reduction via radiographs and 
was told to start early range of motion exercises.  It was 
noted that the veteran was subsequently lost to follow-up and 
did not return back to the clinic for over six weeks.  Once 
he returned, it was found that he had re-dislocated his elbow 
and had a heterotopic ossification forming.  During this 
hospitalization the veteran underwent open reduction of the 
left elbow with removal of heterotopic ossification.  The 
surgical report shows that the ulnar nerve was identified 
after dissection through the subcutaneous tissue and then 
dissected out, both proximately and laterally, taking care to 
preserve its integrity.  After subsequent exposure of the  
olecranon fossa by dissection along the medial epicondyle, 
the ulna and the trochlea were observed and noted to have 
copious amounts of heterotopic ossification, which was 
removed taking care not to damage the cartilage underlying 
the ossification.  Further removal of heterotopic 
ossification was accomplished by a standard lateral approach 
to the elbow centering the incision over the lateral 
epicondyle on the radial head.  Care was taken to not extend 
below the neck of the radial head, to avoid the posterior 
interosseous nerve.  Once this was done and the elbow could 
be reduced in a concentric fashion, the ulnar nerve was 
placed under the brachialis, and the brachialis was sutured 
to the medial epicondyle for submuscular transposition of the 
ulnar nerve.  Following closure, the veteran was transferred 
to the recovery room.  There were no complications.  Post-
operatively the veteran had radiation therapy for heterotopic 
ossification prophylaxis and was placed on indomethacin three 
times a day with meals.  He was discharged to home on 
September 7, 2001, in stable condition.

When seen on follow-up on September 20, 2001, the veteran was 
found to have a well healed incision both medially and 
laterally.  He was neurovascularly intact, however, he still 
had some decrease to light touch sensation in his ulnar nerve 
distribution. Status post open reduction left elbow with 
removal of heterotopic ossification.  The veteran's examiner 
stated that he believed that the veteran's heterotopic 
ossification would continue to increase because it was 
removed while it was still immature and would severely limit 
his range of motion considerably as compared to his other 
side.

A September 27, 2001, progress note records that the veteran 
had decreased light touch and sensation in his ulnar nerve 
distribution and reported a lot of shooting pain and tingling 
in the ulnar nerve distribution, which represented returning 
nerve function.    An x-ray showed the beginning of 
heterotopic ossification around his elbow.  The veteran's VA 
physician reported that he explained to the veteran that his 
ulnar nerve was encased in heterotopic ossification, which 
was removed and that his ulnar nerve was observed and 
protected with vessel loops and that it was intact.

Pursuant to the Board's remand in October 2003, the veteran 
was afforded VA orthopedic and neurological examinations in 
April 2004.  On orthopedic examination, it was noted that the 
veteran reported limited left arm movement and use of a 
tension bar attached to his left elbow.  Physical examination 
disclosed limited mobility of the left arm.  On neurologic 
examination, the veteran had numbness and tingling of his 
left fourth and fifth fingers with some weakness and pain in 
those digits.  Following examination, to include 
electromyography and nerve conduction study, left ulnar 
neuropathy was diagnosed.

In a January 2005 addendum to the April 2004 neurological 
examination, the veteran's VA examiner noted that he had 
extensively reviewed the veteran's claims file.  He stated 
that it was his opinion that it is highly unlikely that the 
veteran developed chronic disability of the left upper 
extremity and hand as a result of carelessness, negligence, 
lack of proper skill, or error in judgment on the part of VA.  
He added that heterotopic ossification is a rare recognized 
natural complication of an elbow fracture.

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, VA amended the regulations 
pertaining to claims for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 filed on or after October 1, 
1997.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As VA 
received the veteran's claim in 2001, the provisions of 38 
C.F.R. § 3.361 (2006) are applicable.

In determining whether a veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 
3.361(b).

Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of 38 C.F.R. § 3.361(c) 
and 38 C.F.R. § 3.361(d)(1) or (d)(2).  To establish actual 
causation, the evidence must show that the hospital care or 
medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care or treatment and that the veteran has 
additional disability does not establish cause.  Hospital 
care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for 
which the care or treatment was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The veteran maintains that his current left arm and elbow 
disability resulted from VA treatment, and specifically 
surgery received at a VA Medical Center on September 5, 2001, 
when he underwent an open reduction of a left elbow 
dislocation with submuscular ulnar nerve transposition.   He 
asserts that this surgery resulted in damage to the left 
ulnar nerve with resulting sensory deficits. 

The question to be answered is whether the veteran's current 
left arm and elbow disability, diagnosed as left ulnar 
neuropathy, was the result of VA surgery performed on 
September 5, 2001.  The reviewing VA physician in January 
2005 concluded that it is highly unlikely that the veteran 
developed additional chronic disability of the left upper 
extremity and hand as a result of carelessness, negligence, 
lack of proper skill, or error in judgment on the part of VA.  
He further noted that the heterotopic ossification implicated 
in the veteran's left upper extremity disability was a rare, 
but recognized, natural complication of an elbow fracture.  
Therefore, the Board finds that it represents a reasonably 
foreseeable event.

In this case, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without doubting for a 
moment the sincerity of the veteran's accounts of his medical 
problems, the Board must be mindful that only medical 
professionals may make valid medical assessments of his 
condition, his current disability, and the etiology thereof.

In summary, the competent probative medical evidence of 
record fails to show a connection between the veteran's left 
arm and elbow disability to include left ulnar neuropathy and 
VA treatment.  The evidence fails to show that VA was 
negligent in its treatment of the veteran.  Additionally, the 
probative evidence of record shows that to the extent that 
heterotopic ossification is implicated in the veteran's left 
arm and elbow disorder, such pathology is a known natural 
complication of an elbow fracture.  Thus, compensation is not 
warranted for a disability of the left arm and elbow as due 
to VA medical treatment, because the weight of the evidence 
preponderates against a grant of this benefit under 38 
U.S.C.A. § 1151.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  The 
Board is sympathetic with the veteran's condition and 
understand his concerns, but the probative medical evidence 
of record does not place his claim in relative equipoise.  As 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a disability of the left arm and elbow is 
denied.



REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all elements of a claim.  This 
includes, notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  As part of this remand, the veteran 
is to be provided proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

In a decision issued on March 31, 2006, Kent v. Nicholson, 20 
Vet. App.1 (2006), the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The applicable new-and-
material-evidence regulation defines "new" to mean evidence 
"not previously submitted to agency decisionmakers . . . 
[that] is neither cumulative nor redundant."  "Material 
evidence" means existing evidence that "relates to an 
unestablished fact necessary to substantiate the claim." 
38 C.F.R. § 3.156(a) (2006).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

The March 2004 letter furnished to the veteran in connection 
with his current claim does not meet the more stringent 
requirements more recently set forth by the Court in Kent.  
Accordingly, the Board's consideration of the issue in 
appellate status at this time would constitute prejudicial 
error.  Therefore, the case must be remanded so that the 
veteran may be provided with notice that complies with the 
criteria elaborated by the Court in Kent.  

A review of the veteran's claims file shows that the veteran 
was awarded Social Security Administration (SSA) benefits in 
September 2003.  Any medical records forming the basis for an 
award of SSA benefits must be added to the claims folder 
prior to resolution of the veteran's appeal.  See 38 U.S.C.A. 
§ 5106 (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  In the instant case, those records have not been 
made available.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal if service connection is 
awarded, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notification should 
also include notice of the specific 
evidence necessary to constitute new and 
material evidence to reopen the veteran's 
claim for service connection for 
bilateral hearing loss  pursuant to Kent 
v. Nicholson.  Advise him that he should 
submit any relevant evidence in his 
possession concerning his claims.

2.  Take appropriate action to obtain a 
copy of the Social Security decision 
awarding disability benefits to the 
veteran as well as copies of the 
underlying medical records upon which the 
decision was based.

3.  Then, readjuducate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
applicable time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


